[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 10-15458                SEP 01, 2011
                                                                         JOHN LEY
                                        Non-Argument Calendar              CLERK
                                      ________________________

                                           Agency No. A098-730-701


ALEJANDRO MENDOZA,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,


                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                     Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (September 1, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Alejandro Mendoza, through counsel, petitions for review of the Board of

Immigration Appeals’ (BIA) denial of his motion to reopen his asylum

proceedings. The BIA denied Mendoza’s motion as untimely pursuant after

concluding the evidence put forward did not establish changed country conditions.

Mendoza argues the BIA abused its discretion by failing to compare the evidence

of new conditions in Venezuela with those at the time of his removal hearing and

by relying on a prior adverse credibility finding. After review, we deny Mendoza’s

petition.1

       An alien generally may file one motion to reopen proceedings within

90 days of the date of the final removal order. 8 U.S.C. § 1229a(c)(7)(C)(i). The

time and numerical limits do not apply, however, if the alien can demonstrate

"changed country conditions arising in the country of nationality or the country to

which removal has been ordered, if such evidence is material and was not

available and would not have been discovered or presented at the previous

proceeding." 8 U.S.C. § 1229a(c)(7)(C)(ii). "An alien who attempts to show that

the evidence is material bears a heavy burden and must present evidence that



       1
          We review the denial of a motion to reopen removal proceedings for an abuse of
discretion. Zhang v. U.S. Att'y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009). Judicial review "is
limited to determining whether the BIA exercised its discretion in an arbitrary or capricious
manner." Id.

                                                2
demonstrates that, if the proceedings were opened, the new evidence would likely

change the result in the case." Jiang v. U.S. Att'y Gen., 568 F.3d 1252, 1256-57

(11th Cir. 2009).

      Mendoza has failed to satisfy his heavy burden to establish changed country

conditions. Mendoza’s submissions only show continued country conditions and

do not demonstrate that country conditions based upon political persecution have

worsened. Moreover, the BIA appropriately questioned the reliability of the

submissions and concluded Mendoza failed to show why some of the information

submitted was not obtained and presented at his removal hearing. Finally,

although an adverse credibility determination does not alleviate the BIA’s duty to

consider other evidence, see Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th

Cir. 2005), the BIA did not solely rely on the credibility determination as the basis

for its decision. The BIA also weighed the reliability of the newly submitted

evidence and concluded the submissions failed to show, if removed, Mendoza

would face a materially greater risk of harm. The BIA did not abuse its discretion

by denying Mendoza’s motion to reopen.

      PETITION DENIED.




                                          3